Dear Mr. Diasselliss:
You have requested an opinion of this office regarding the Enterprise Zone Tax Incentive Program, La. R.S. 51:1781 et seq. Specifically your question is as follows: May the local government subdivision (in this case the school board) rescind the endorsement resolution given by them for a construction project?  You also asked if the start of construction on the project makes any difference in the analysis?
The applicable statutes are found in La. R.S. 51:1781 et seq. which is entitled "Enterprise Zones".  In addition I have attached a flow chart regarding the procedural steps taken under these statutes.
The basic purpose of establishing these "Enterprise Zones" is to encourage economic development through tax incentives. Primary responsibility for the program is delegated to the State Board of Commerce and Industry.
Any application for a tax exemption must be accompanied by an endorsement resolution from the local government subdivision. Upon review of an application the State Board of Commerce and Industry can either reject the application or approve and then draw up a contract.
It is the opinion of this office that the endorsement resolution from the local government subdivision may be rescinded if the resolution is rescinded prior to the Board entering into a contract with the respective industry.
Once the contract is accepted by all parties, then if a local government subdivision attempts to prevent the contract from being executed by withdrawing their endorsement, both the state and local government subdivision could be subject to damages.  Prior to the signing of the contract, the application itself does not obligate the state or local government subdivision.
If this office may be of any further assistance, please feel free to call on us.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: ROBERT COCO Staff Attorney
RPI/RC/mnt
Attachment